Title: To Alexander Hamilton from Joseph Nourse, 1 May 1792
From: Nourse, Joseph
To: Hamilton, Alexander



Sir,
Registers Office [Philadelphia] 1st. May 1792

I have the honor to enclose the several papers, upon which I have attempted to form a Conjectural Estimate of the Monies due to the War Department for the year 1791. A. Estimate of the Rations issued by the Contractors 1791. with subordinate vouchers No. 1 a 11—
B.   do. at Brunswick, Philadelphia, Carlisle and other places on the Rout to Fort Pitt together with the probable Expence of transporting the Baggage of the Troops and supplies of Quarter Mrs. Stores.
Together with the following papers viz.
Jos: Howell Acting Pay Mr. his Account of monies paid to Mr. Duer.
do. his Conjectural Estimate of monies due the war Department 1791
Extract from a Claim filed in the Auditors Office
I have attempted but without Effect to obtain a return of the provisions which remained on hand at the several Posts on the 31st. Decemr. 1791. All which are submitted. Being with great Respect Sir Your most obedt: Sert.
J. N.
Hon: Alexr. Hamilton Esqr.Secty. of the Treasury
